internal_revenue_service number release date index number ---------------------- ----------------------------- ------------------------------ ------------------------------ in re --------------------------------------------------- ---------------------------------------------------- -------------------------------------------------------- ---------------------------- ------------------------------ ------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact telephone number refer reply to cc it a plr-112857-04 date date -------- ------------------ legend city state program ------------------------------------------------------------------------------------------ -------------------------------------------------------------------------------------------------------------------- dear mr ---------- this letter responds to your ruling_request submitted on behalf of the city by a letter dated date as supplemented on date your request relates to whether the city is required to file information returns for payments made under the program described below the reporting requirement for these payments depends in part upon whether the payments are taxable_income to the recipients consequently the necessary analysis of the nature of the payments to the recipients is herein included background the city is a municipal government incorporated under the laws of state the city implemented the program to preserve the architectural history and promote the quality of life in the community by providing grants to qualifying property owners of percent of the cost to remove artificial siding from residences and restore the original building materials the program requires the property owner to i allow the city’s rehabilitation specialists to inspect the residence ii convey the right of disbursement of funds directly to the person performing improvement work iii hire a licensed contractor to plr-112857-04 perform the work unless the property owner is qualified to perform the work and iv allow the city to inspect the work there are no income restrictions to be eligible for the grants the grants are paid with taxes that the city receives law and analysis sec_6041 of the internal_revenue_code hereinafter the code requires all persons engaged in a trade_or_business and making payment in the course of such trade_or_business to another person of rent salaries wages premiums annuities compensations remunerations emoluments or other fixed or determinable gains profits and income of dollar_figure or more in any taxable_year to file an information_return with the internal_revenue_service hereinafter the service and to furnish an information statement to the payee as used in sec_6041 of the code only fixed or determinable ie taxable_income must be reported the payments of compensation and other_amounts required to be reported under sec_6041 are those includible in gross_income under sec_61 of the code accordingly in order to decide whether the city is required to furnish an information_return to the property owners it is necessary to examine whether the payments are includible in gross_income sec_61 of the code and the income_tax regulations hereinafter the regulations thereunder define gross_income except as otherwise provided in subtitle a to mean all income from whatever source derived see also section dollar_figure -1 a of the regulations under sec_61 congress intended to tax all gains or undeniable accessions to wealth clearly realized over which the taxpayers have complete dominion 348_us_426 75_sct_473 99_led_483 1955_1_cb_207 however the service has consistently concluded that payments to individuals by governmental units under legislated social benefit programs for the promotion of the general welfare of the public are not includible in a recipient’s gross_income see eg revrul_74_205 1974_1_cb_20 revrul_98_19 1998_1_cb_840 to qualify under the general welfare exclusion payments must i be made from a governmental fund ii be for the promotion of general welfare ie generally based on individual or family needs such as housing education and basic sustenance expenses and iii not represent compensation_for services revrul_75_246 1975_1_cb_24 revrul_76_144 1976_1_cb_17 revrul_82_106 1982_1_cb_16 payments to businesses generally do not qualify under the general welfare exclusion because the payments are not based on individual or family needs see 88_tc_1293 acq 1989_2_cb_1 notice_2003_18 2003_1_cb_699 plr-112857-04 in revrul_76_395 1976_2_cb_16 the service ruled that payments made to low- income individuals primarily in order to subsidize home improvements necessary to correct building code violations and thereby provide safe and decent housing were excluded from the recipients’ income under the general welfare exclusion in revrul_76_131 1976_1_cb_16 the service ruled that payments made by the state of alaska to long-term residents were not excluded by the general welfare exclusion because the payments were based on the recipient’s age and residency requirements regardless of financial or employment status health or educational background in revrul_2005_46 2005_30_irb_120 the service concluded that a grant that a business received under a state program to reimburse losses from a natural disaster was not excluded under the general welfare doctrine the program here differs materially from the home rehabilitation program described in revrul_76_395 there are no income restrictions for eligibility and the improvements subsidized by the program are not intended to primarily address building code violations necessary to make housing safe and decent in addition the program does not require recipients to establish individual or family needs and owners of investment properties are not precluded from receiving the grants therefore the grants are not excluded from gross_income under the general welfare exclusion and are includible in gross_income see bailey pincite revrul_76_131 revrul_2005_46 accordingly the city is required to file information returns with the service and to furnish information statements to the property owners with respect to payments under the program form 1099-misc should be used and the amount of the grant should be included in box as other income the city’s direct payments to contractors raise an additional issue sec_1_6041-1 the middleman rules of the regulations provides e payment made on behalf of another person-- in general a person that makes a payment in the course of its trade_or_business on behalf of another person is the payor that must make a return of information under this section with respect to that payment if the payment is described in paragraph a of this section and under all the facts and circumstances that person- i performs management or oversight functions in connection with the payment this would exclude for example a person who performs mere administrative or ministerial functions such as writing checks at another's direction or ii has a significant economic_interest in the payment ie an plr-112857-04 economic_interest that would be compromised if the payment were not made such as by creation of a mechanic's lien on property to which the payment relates or a loss of collateral under the facts provided it appears that the city exercises management or oversight functions with respect to payments made to contractors on behalf of the property owners the city inspects the residence before and after the work is done and requires that the property owner use a licensed contractor unless he is himself qualified to perform the work see sec_1_6041-1 of the regulations accordingly if the city makes a direct payment to a contractor pursuant to the program the city is required to file an information_return with the service and to furnish an information statement to the contractor in addition to meeting the obligations with respect to its grant to the property owner payments to contractors would be reported on form 1099-misc with the amount reported in box as nonemployee compensation conclusion for these reasons we conclude that payments under the program will represent gross_income to the property owners that the city performs management or oversight functions in connection with payments to contractors and that the city is subject_to the resulting information reporting requirements of sec_6041 with respect to the program unless the recipient is a corporation or other specified entity payment to which is exempt under sec_1_6041-3 of the regulations this document may not be used or cited as precedent see sec_6110 of the code ______________________ john aramburu senior counsel branch associate chief_counsel income_tax accounting sincerely
